DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the application as filed on 1-15-2020 and the substitute Specification filed on 2-14-2020. As directed, claims 1-15 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ludomir Budzyn on 1-21-2022.
The application has been amended as follows: 

1. (Currently Amended) An apparatus 
a base 
a first set of parallel rails 
and a second set of rails 
characterized in that: 
the base 
the apparatus a handle 
display on a visual display 
receive motion data representing movement of the handle 
and display on the visual display 
the first end of the third rail 
a sliding mount 
wherein said first handgrip 
wherein the sliding mount 
and further wherein 25the upper surface 

and the handle 

2. (Currently Amended) The apparatus 

3. (Currently Amended) The apparatus actuatable spar configured to move the base 

4. (Cancelled)

5. (Currently Amended) The apparatus 

6. (Currently Amended) The apparatus the subject's hands are positioned on the first and second handgrips 

7. (Currently Amended) The apparatus 6, wherein, the chest support 

8. (Currently Amended) The apparatus arm support and said second arm supportis positioned between the handle 

9. (Currently Amended) The apparatus a diameter of the vertex of each of the first handgrip a diameter of the base of each handgrip 

10. (Currently Amended) The apparatus 

11. (Currently Amended) The apparatus a distance between the interconnected first handgrip 

12. (Currently Amended) The apparatus 

13. (Currently Amended) The apparatus the subject's adherence to 27 for movement and implementing interactive games for therapy and adherence to therapy.  

14. (Currently Amended) The apparatus the subject and for providing audio-visual feedback, encouragement or criticism based on received sensor inputs.  

15. (Currently Amended) The apparatus 

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The cited prior art, Sapin discloses an apparatus (1) for arm exercise for therapy of a subject (abstract, lines 1-14; Figs. 1-3), the apparatus (1) comprising: 
a base (10) comprising a planar upper surface (top surface of 10) (paragraph 135, lines 1-5; Fig. 3); 
a first set of parallel rails (2.1, 3.1) affixed to said upper surface (top surface of 10) of the base (10), the first set of parallel rails (2.1, 3.1) comprising a first rail (2.1) and a second rail 
and a second set of rails (4.1) comprising at least a third rail (4.1) having a first end and a second end (paragraph 110; Fig. 1, see left and right sides of rail 4.1); 
characterized in that: 
the apparatus (1) includes one or more sensors (5.3 of the end effector 5 and position sensors of the driving modules) configured to detect position or motion of a handle (5) (paragraph 30, lines 1-6; paragraph 136, lines 1-8; paragraph 182, lines 1-6), and a visual display interface (6) (Fig. 3; paragraph 141, lines 1-12), wherein the visual display interface (6) is configured to: 
display on a visual display (7), one or more visual cues that direct movement of the handle (5) (paragraph 141, lines 1-12); 
receive motion data representing movement of the handle (5) detected by the one or more sensors (5.3) (paragraph 136, lines 1-8; paragraph 141, lines 1-12); 
and display on the visual display (7) a visual representation of the detected movement of the handle (5) by the subject (paragraph 141, lines 1-12); 
the first end of the third rail (4.1) is slidably mounted on the first rail (2.1) and said second end of the third rail (4.1) is slidably mounted on said second rail (3.1) (paragraph 113, lines 1-15; paragraph 118, lines 1-8; Fig. 1);   
a sliding mount (4.2) slidably affixed to the second set of rails (4.1), and configured such that said sliding mount (4.2) can be slidingly moved between the first end and the second end of the third rail (4.1) (paragraph 110, lines 1-5; Fig. 1); 

wherein the sliding mount (4.2) is configured such that force applied through the first handgrip (5.1) in a direction perpendicular to the first set of parallel rails (2.1, 3.1) causes the sliding mount (4.2) to slide along the second set of rails (4.1), and force applied through the first handgrip (5.1) along a direction parallel to the first set of parallel rails (2.1, 3.1) causes the second set of rails (4.1) to slide along the first set of parallel rails (2.1, 3.1) (paragraphs 110-114 and paragraph 183, lines 1-5; Fig. 1).  
Sapin fails to disclose that the base comprises a lower support frame and an upper support frame that are pivotably interconnected through one or more hinges, and configured to enable the upper frame to be pivotably moved from a horizontal plane to a position that is inclined with respect to the horizontal plane, and further fails to disclose a second hand grip affixed to the sliding mount.
However, Whitall teaches an arm training device (1) wherein a base comprises a lower support frame (2) and an upper frame (3) that are pivotably interconnected through one or more hinges (4), and configured to enable the upper frame (3) be pivotably moved from a horizontal position to a position that is inclined with respect to the horizontal plane (paragraph 60, lines 1-12; paragraph 61, lines 1-10; Fig. 5). Whitall further teaches that the adjustable nature of the upper and lower frames allows for the device to generate an angle of inclination between 0 and 90 degrees (paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the device disclosed by Sapin 
Modified Sapin fails to disclose a second hand grip affixed to the sliding mount.
However, Einav teaches a rehabilitation device (100) wherein a handle (1580) includes a first handgrip (1586) and a second handgrip (1582) connected to the device (100) via common connector 1590 (paragraphs 691-692; Fig. 15F). Einav indicates that the arrangement is interchangeable with a single handgrip arrangement for instances in which the two hands of a user need to work in tandem (see paragraph 691).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the device disclosed by Sapin to include first and second handgrips, as taught by Einav, in order to accommodate rehabilitative situations in which the two hands of a user need to work in tandem.
Further modified Sapin now discloses a first handgrip (1586 of Einav’s Fig. 15F) and a second handgrip (1582 of Einav’s Fig. 15F) respectively affixed to the sliding mount (4.2 of Sapin, the first and second handgrips have a common connection such as 1590 of Einav’s Fig. 15F), wherein said first handgrip (1586 of Einav’s Fig. 15F) and said second handgrip (1582 of Einav’s Fig. 15F) are connected to the sliding mount (4.2 of Sapin) such that force applied to the sliding mount (4.2 of Sapin) through the first handgrip (1586 of Einav’s Fig. 15F) in a direction perpendicular to the first set of parallel rails (2.1, 3.1 of Sapin) causes the second handgrip (1582 of Einav’s Fig. 15F) to simultaneously move in a direction perpendicular to the first set of parallel rails (2.1, 3.1 of Sapin), and force applied to the sliding mount (4.2 of Sapin) through the first handgrip (1586 of Einav’s Fig. 15F) in a direction parallel to the first set of parallel rails (2.1, 3.1 of Sapin) causes the second handgrip (1582 of Einav’s Fig. 15F) to simultaneously 
Additionally, the cited prior art renders obvious certain aspects of the dependent claims.
For example, Sapin further renders obvious the single rail of claim 5, first and second arm supports of claim 8, the rail lengths of claim 10, and the rehabilitation program described in claims 13-15.
Whitall further renders obvious aspects of the dependent claims such as the positioning of the upper frame by a spar in claims 2-3, and the chest support recited in claims 6-8.
Further, Watry renders obvious the shape and size of the handgrips as described in claim 9, and Nenoff discloses the distance between handgrips as in claim 11.
While both Verkaaik and Chen show rehabilitative devices with tracks for guiding a movement, neither of these devices illustrate or describe an interfacing portion attached to the handle and configured to be raised and lowered to come into contact with one or more grooves of the track surface.
Therefore, the prior art fails to fairly anticipate and/or render obvious certain aspects of independent claim 1, namely wherein the upper surface of the base of said apparatus includes one or more grooves  sized to accommodate a corresponding interfacing element of the handle ; the corresponding interfacing element of the handle comprises one or more of interfacing tabs or interface wheels sized to be accommodated within said one or more grooves; and the handle is configured such that a lower end of said handle is configured for being lowered or raised such that in a lowered position the lower end of said handle is in engagement with one or more of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785